Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2013/0099190 A1 (“Oh”).

Regarding claim 1, Oh shows (Fig. 1-5) a semiconductor device, comprising: 
a semiconductor substrate (21, para 49); 
a plurality of first projections (33) that are formed vertically to the semiconductor substrate on the semiconductor substrate and have a semiconductor material (para 70), each of the plurality of the first projections having a first lower end (31) connected to the semiconductor substrate and a first upper end (32) on the side opposite to the first lower end; 
a first diode group (diodes formed along II-II of F-3) that has a plurality of diodes formed with the plurality of the first projections, each of the plurality of the diodes having a first conductivity type portion (n type) at the first lower end, and each of the plurality of the diodes having a second conductivity type portion (p type) that is different from the first conductivity type at the first upper end; 
a first conductive layer (65, para 45) that is formed above the first diode group and is electrically connected to upper ends of the plurality of the first projections in common; and 
a plurality of first contact plugs (75, each bit line in I-I view isolated by 67) that are formed above the first conductive layer and are electrically connected to the first conductive layer.  

Regarding claim 2, Oh shows (Fig. 1-5) wherein one of the first contact plugs (75 bit line, para 45) is provided at a position overlapping one of the first projections (over one diode 33) in a plane view.  

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Regarding the argument “Nowhere does Oh disclose or suggest a device in which a plurality of first contact plugs that are formed above the first conductive layer and are electrically connected to the first conductive layer, as recited by amended claim 1”, the examiner disagrees. Contact plugs are metal contacts to provide electrical connection from the first conductive layer to other portions of the structure. As such, the bit lines in I-I are equivalent to such contact plugs. US 2017/0179027 A1 (“Kim”) Fig. 9 shows similar bitline (285) connected through additional plug (291). However, these are both similar structure and can be used alternatively. As such, the rejection is maintained.

Allowable Subject Matter
Claims 3-5,8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein one of the first contact plugs is provided at a position displaced from one of the first projections in a plane view”.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the plurality of the second contact plugs are arranged along the first side and a side of the matrix, the side facing the first side, and the plurality of the second contact plugs are not arranged along the second side and a side of the matrix, the side facing the second side”.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second wiring that is formed on the second contact plug, is electrically connected to the second contact plug, and extends in the first direction in the plane view”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/          Examiner, Art Unit 2819                                                                                                                                                                                              

/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819